 

sais

 

Case 3:19-cv-00160 Document 22 Filed on 08/20/19 in TXSD Page 1 of 2

United States Courts
Southern District of T
FILED ona

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS AUG 20 2019

GALVESTON DIVISION
David J. Bradley, Clerk of Court

 

Federal Trade Commission,
Plaintiff, Civil Action No. 3:19-cv-00160

V. Judge George C. Hanks, Jr.
Magistrate Judge Andrew M. Edison
iBackPack of Texas, LLC, et al.,
ANSWER —- KNOWN

Defendants. INDIVIDUALS &
ORGANIZATIONS INTERESTED
IN OUTCOME OF LITIGATION

 

 

DEFENDANT’S CERTIFICATE OF DISCLOSURE OF INTERESTED PARTIES Per the
Court’s Order

Defendant certifies that the following list is all known persons, associations of persons, firms,
partnerships, corporations, affiliates, parent corporations or other legal entities that are
financially interested in the outcome of this litigation

Defendants iBackPack and Douglas Monahan
Each of the backers of the iBackPack
Indiegogo

Kickstarter

If additional parties are added or if additional persons or entities that are financially interested in
the outcome of the litigation are identified during the Case 3-19-cv-00160 Document Filed in
TXSD on 8-14-19 Page 1 of 2 pendency of this litigation, then counsel shall promptly file an
amended certificate.

/s/ Douglas Monahan __ August 14, 2019
Douglas Monahan, Defendant, pro se August 14, 2019

 
 

 

 

Case 3:19-cv-00160 Document 22 Filed on 08/20/19 in TXSD Page 2 of 2

CERTIFICATE OF SERVICE

I, Douglas Monahan, attorney pro-se, hereby certify that on August 14, 2019, I

caused to be served true copies to the following counsel for Plaintiff of the Answer to the

FTC Complaint by first-class mail.

Patrick Roy

Federal Trade Commission
600 Pennsylvania Ave NW
Mail Stop CC-10232
Washington, DC 20580
D.C. Bar # 1023521
202-326-3477 (phone)
202-326-3768 (fax)

proy@ftc.gov

Attorneys for Plaintiff
Federal Trade Commission

Daniel Hanks

Federal Trade Commission
600 Pennsylvania Ave NW
Mail Stop CC-10232
Washington, DC 20580
D.C. Bar # 495823
202-326-2472 (phone)
202-326-3768 (fax)
dhanks@fic.gov

Defendant Attorney Pro Se

/s/ Douglas Monahan

Douglas Monahan

409 Colonial Drive.
Friendswood, Texas 77546
512-281-6533

douglas. monahan@ibackpack.net

 

 
